Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-3 5, 6, 8-11, 13-16, 18, 21-22, 24, 25, 27, 30 are pending in this application.
Claims 1-3 5, 6, 8-11, 13-16, 18, 21-22, 24, 25, 27, 30 have been rejected. 

Claim Rejections -35 USC §103
3. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b.	 Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d.	 Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-3 5, 6, 8, 9, 11, 13-16, 18, 21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over GU et al. US 2010/0004183 in view of Shank USPN 4528204. 

6.	Regarding claim 1, Gu discloses a nutraceutical composition ([0070], Examples of Nutraceutical Formulations; Claim 11), comprising, a gelling component (at least in [0063] e.g. semi solid, [0068], e.g. binders like starch, gums, gelatin, or sodium alginate; disintegrators like xanthan gum etc.). Gu et al. also discloses that a peptide chelated mineral composition e.g. collagen chelate compounds ([0022] e.g. can chelate with any mineral) are provided in the form of dietary supplements (at least in [0023], [0070], See Table, Calcium Collagen Chelate; Abstract). Gu also discloses the nutraceutical composition contains the collagen chelated mineral e.g. collagen chelated calcium ([0048], [0070]) can be included as dietary supplement in food, beverages etc. ([[0023]) 
Regarding the claim limitation of “cohesive gelled product”, Gu et al. discloses that the composition can include gelatin ([0065]), and starch, gelatin, gums etc. ([0068]) and it can be semi-solid form also as oral soft elastic form as oral nutraceutical ([0063]).
It is understood that it is within the skill of one of ordinary skill in the art to include gums, gelling components are provided in a sufficient amount to make gelled product   in a sufficient amount to provide a cohesive gelled product (at least in [0063] e.g. semi-solid nutraceuticals, [0066], [0068]).  
However, Gu et al. is specifically silent about “a gelling agent to provide a cohesive gelled product” as claimed in claim 1.
Shank et al. discloses the gelled composition from non-gelled liquid hydrolyzed collagen concentrate to gelled product (At least in Abstract, col 5 lines 30-45 e.g. increased conc. Makes gel formation). Shank also discloses a method to prepare a gelled product (pH 2-7) from an ungelled aqueous hydrolyzed collagen (at least in Abstract) that hydrolyzed collagen concentrate is mixed with at least an equal  amounts of an aqueous composition and gels when held at a temperature not higher than its gel-set temperature for a time sufficient to permit the hydrolyzed collagen to gel (col 3 lines 50-65) (at least in col 3 lines 50-65 and  col 17 lines 55-60)
Therefore, Shank et al. discloses a gelling composition (at least in col 3 lines 50-65 and  col 17 lines 55-60)  to meet claim 1. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify collagen peptide comprising collagen chelate compound composition of Gu et al.(at least in Gu et al. claims [0023], [0063], [0065], [0068]) by including the teaching of Shank et al.to convert nutraceuticals of hydrolyzed gelatin into the gelled composition from non-gelled liquid hydrolyzed collagen concentrate to gelled product (At least in Abstract , col 5 lines 30-45, and in col 3 lines 50-65 and  col 17 lines 55-60) in order to make gelled hydrolyzed collagen comprising collagen chelate compound for desired use.

7.	Regarding Claim 2, Gu et al. discloses the nutraceutical composition of Claim 1, wherein the peptide chelated mineral composition comprises a collagen chelated mineral composition (at least in [0023], [0070]; Claim 11).

8.	Regarding Claim 3, Gu discloses the nutraceutical composition of Claim 2, wherein the collagen chelated mineral composition comprises collagen peptides having an average molecular weight of 0.2KD to 50KD (at least in [0024], [0050] e.g. collagen hydrolysate to average molecular weight between 1-2 KD; Claims 11 - 13).

9.	Regarding Claim 5, Gu discloses the nutraceutical composition of Claim 2, wherein the collagen peptides are produced by digestion by at least one enzyme selected from papain, pepsin, bromelain, trypsin, bacterial protease, fungal protease and pancreatin (at least in [0018] and [0050], e.g. enzymes that can digest collagens and other components in tissue, such as, but not limited to collagenase, papain, pepsin, Bromelain, trypsin, bacterial protease, fungal protease, pancreatin etc. and in at least Claim 6).

10.	Regarding claim 6, Gu discloses the nutraceutical composition of Claim 2, wherein the collagen chelated mineral composition comprises a mineral selected from calcium, magnesium, boron. zinc, copper, manganese, iron, selenium, and phosphorus ([0070); Claim 14).

11.	Regarding claim 8, Gu discloses the nutraceutical composition of claim 2, consisting essentially of collagen chelated calcium ([0070]). Gu, also teaches collagen chelated iron ([0013]). One of ordinary skill in the art can make   collagen chelated iron (or other claimed mineral) also with the collagen as starting material to produce collagen peptides of optimum size with different minerals for joint/bone health (such as Ca++, Mg++. Cu++, etc.) and skin health/beauty.
 One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gu for incorporating the essential element iron, and any other disclosed mineral (at least [0013] in Gu et al.) which is important for hemoglobin function (Para. [0004]) and other health function also ([0013]).

12.	Regarding claim 9, Gu discloses that the mineral in the peptide chelated mineral may include anyone of calcium, magnesium or zinc ([at least in [0020], [0061]). 

13.	Regarding claim 11, Gu discloses the nutraceutical composition of Claim 1, wherein the peptide chelated mineral comprises a peptide having a molecule weight from about 500D to about 2000D ([0050]).

14.	Regarding claim 13, Gu discloses the nutraceutical composition of Claim 11, wherein the peptide comprises a hydrolysate obtained by hydrolyzing a protein material ([0050]).

15.	Regarding claim 14, Gu discloses the nutraceutical composition of Claim 11, wherein the protein material comprises soy protein, rice protein, fish protein or a combination thereof ([0019], Any available collagen can be used in the present invention. Animal sources of tissue include but are not limited to fish etc.).

16.	Regarding claim 15, Gu discloses the nutraceutical composition of Claim 1, further comprising an antioxidant composition, a vitamin composition ([0070], See Table, Vitamin E), a mineral composition ([0070]), See Table, Magnesium (carbonate), an amino acid composition ([0070]).

17.	Regarding claim 16, Gu discloses the nutraceutical composition of Claim 15, wherein the antioxidant composition comprises Vitamin E (at least in [0060], [0070]).

18.	Regarding claim 18, Gu discloses the nutraceutical composition of Claim 15, wherein the vitamin composition comprises vitamin A, B, C, D, E, K or a combination thereof (at least in [0060], [0070]).

19.	Regarding claim 21, Gu discloses the nutraceutical composition of claim 15, wherein the mineral composition comprises salts of calcium, iron, zinc ([0070]. See Table).

20.	Regarding claim 25, Gu discloses the nutraceutical composition of Claim 1, further comprising an additive  e.g. citrate ([0065]) and/or flavoring ([0066], additional flavoring agents).

21.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. US 2010/0004183 in view of GU et al. US 2010/0004183 in view of Shank USPN 4528204 as applied to claim 1 and further in view of Ohara et al. (US 2012/0040055) and as evidenced by NPL Av MW.

22.	Regarding claim 10, Gu and Shank et al. discloses the nutraceutical composition contains collagen peptide (Abstract, [0024]) and having average MW is 0.2 kD to 50 kD ([0024]). It is to be noted and as evidenced by NPL average MW of one amino acid is 110 Da (i.e. 0.110kDa) (Page 1). Therefore, the range amount of Average MW includes two to eight amino acid containing peptide. However, the disclosed average MW  range value is broad.  Therefore, it is additionally addressed with secondary prior art by Ohara et al. 
Gu is silent about the peptide chelated mineral comprises a peptide consisting of 2-18 amino acids. 
It is to be noted and as evidenced by NPL average MW of one amino acid is 110 Da (i.e. 0.110kDa) (Page 1). Therefore, Gu et al. discloses that minimum average MW is 0.2 kD to 50 kD ([0024]) includes 2-8 amino acid containing peptide. 
However, Ohara is used to address the motivation for the 2-8 amino acid containing chelated compound is good which narrows the broad range of 0.2 to 50 kDa of Gu et al. 
Ohara teaches wherein the peptide chelated mineral comprises a peptide consisting of 2-18 amino acids (Ohara et al.  [0046]) and therefore, collagen peptide in the form of dipeptide or tripeptide 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gu in view of Shank et al. with the teaching of Ohara for the purpose of obtaining a collagen peptide that has good ability to enter the blood (Ohara [0046]).

23.	Claim 22 is  rejected under 35 U.S.C. 103 as being unpatentable over GU et al. US 2010/0004183 in view of Shank USPN 4528204 as applied to claim 15 and further as evidenced by NPL Essential amino acid.

24.	Regarding claim 22, Gu discloses the nutraceutial composition of claim 15. Gu discloses the composition comprises lysine ([0070]) which is known as essential amino acid as is also evidenced by NPL “Essential amino acid” (page 1, see bold lines). 

25.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over GU et al. US 2010/0004183 in view of Shank USPN 4528204 as applied to claim 1 and further in view of NPL Liu et al. (in Journal of Texture studies 38: 577-600, 2007). 

26.	Regarding claim 24, Gu discloses the nutraceutical composition of claim 1, wherein the gelling composition comprises gelatin, donkey hide gelatin, starch, pectin, gellan gum, gum Arabic, carrageenan, guar, agar, alginate, locust bean gum, xanthan, or derivatives thereof ([0068]).
Gu is specifically silent about wherein the gelling composition comprises pectin and gelatin in a ratio from about 10:1 to about 1:1. 
NPL Liu et al. discloses that pectin-gelatin mixed system provides the benefit to improved gelation property of gelatin and the ratio determines the gel hardness, brittleness properties of the final product (at least in Abstract). It is to be noted that even if the ratio is not disclosed, however, it is within the skill of one of ordinary skill in the art to optimize the ratio for improving gelation property of gelatin and also degree of hardness, brittleness to be achieved in the final product (at least in Abstract of NPL Liu et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gu with the teaching of NPL Liu et al. for improving gelation property of gelatin and degree of hardness, brittleness to be achieved in the final product (at least in Abstract of NPL Liu et al.).
Absent showing of unexpected results, the specific amount of ratio between pectin and gelatin is not considered to confer patentability to the claims. As the improvement of gelation property of gelatin, hardness and brittleness of the final gelled product are variables that can be modified, among others, by adjusting the ratio between pectin and gelatin, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the specific amount of ratio between pectin and gelatin  in Gu et al.,  to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired improvement of gelation property of gelatin, hardness and brittleness of the final gelled product  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

27.	Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over GU et al. US 2010/0004183 Shank USPN 4528204 as applied to claim 25 and further in view of Wu et al. US 2016/0129025 and further in view of Takaichi et al. US 2005/0260322. 

28.	Regarding Claim 27, Gu discloses the nutraceutical composition of Claim 25. 
Gu discloses the nutraceutical composition of Claim 1, further comprising an additive  e.g. citrate ([0065]) and/or flavoring ([0066], additional flavoring agents).It is to be noted that citrate is the citric acid salt. However, to be more specific, 
Gu is specifically silent about “wherein the food acid comprises malic acid, fumaric acid, lactic acid, …succinic acid, adipic acid, acetic acid, citric acid, or a combination thereof”. 
Wu et al. teaches wherein the food acid comprises malic acid fumaric acid, lactic acid, tartaric acid, glucono-delta lactone, salts of gluconic acid, phosphoric acid, succinic acid, adipic acid, acetic acid, citric acid (Wu et al., at least in [0014]), or a combination thereof.
Takaichi et al. discloses that succinic acid, lactic acid etc. provides the benefit of increasing the refreshing flavor in addition to pH adjustment (at least in [0055]). 
 	One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Gu with the teaching of Wu et al. to include food acid in order to have the benefit that it is food acid and helps to adjust  the pH of the composition ([0061]) and also it provides the benefit of increasing the refreshing flavor in addition to pH adjustment as disclosed by Takaichi et al. (at least in [0055]).

29.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Shank USPN 4528204 in view of GU et al. US 2010/0004183.

30.	Regarding claim 30, Shank discloses a method to prepare a gelled product (pH 2-7) from an ungelled aqueous hydrolyzed collagen (at least in Abstract) that hydrolyzed collagen concentrate is mixed with at least an equal  amounts of an aqueous composition and gels when held at a temperature not higher than its gel-set temperature for a time sufficient to permit the hydrolyzed collagen to gel (col 3 lines 50-65). 
Therefore, Shank et al. discloses a gelling composition comprising a sweetener, a gelling component e.g. hydrolyzed collagen is a gelling component in water to meet claim 30. 
Shank et al. also discloses that gelatin concentrate is made by heating at 65 degree C (col 19 lines 1-3) and other ingredients can be added at this temperature to mix together (at least in col 17 lines 55-60) to meet claim 30. 
Shank et al. is silent about the method to make collagen chelated mineral composition with “collagen peptide” as claimed in claim 30.
Gu et al. discloses that enzymatically hydrolyzed collagen is mixed with calcium salt at pH 8.5 (i.e. about pH 8.0) to make “calcium collagen chelate (at least in [0050]). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Shank et al. by including the teaching of Gu et al. to provide maximum and consistent bioavailability of mineral in the final food composition which provides the benefit to support human and animal health ( at least in [0007]- [0009]).
Regarding the claim limitation of “blending the first premix and the gelling solution” as claimed in claim 30, it is to be noted that the heated gelling composition of Shank et al. can be modified by Gu et al. by  incorporating with the “calcium collagen chelate as disclosed by Gu et al. (at least in [0050]). This step can be performed with known method of blending and mixing in order to have complete homogeneously mixed final product. 

Conclusion
31. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/Examiner, Art Unit 1792